 Case 2:20-mc-00312-UA Document 1-1 Filed 11/17/20 Page 1 of 6 Page ID #:3




 1   MARI T. SAIGAL (SBN 318556)
     Mari.Saigal@mto.com
 2   MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue, Fiftieth Floor
 3   Los Angeles, CA 90071-3426
     Tel: (213) 683-9100
 4   Fax: (213) 687-3702
 5   Attorneys for Motion Picture Association, Inc.
 6
 7
 8
 9                     UNITED STATES DISTRICT COURT
10                FOR THE CENTRAL DISTRICT OF CALIFORNIA

11
     In Re 17 U.S.C. § 512(h) Subpoena to       Case Number: 2:20-mc-00312
12
                                                DECLARATION OF JAN VAN
13 CLOUDFLARE, INC.                             VOORN IN SUPPORT OF
                                                ISSUANCE OF SUBPOENA
14                                              PURSUANT TO 17 U.S.C. § 512(h)
15
16
17
18
19
20         I, Jan van Voorn, the undersigned, declare that:
21         1.    I am Executive Vice President and Chief of Global Content Protection
22 for the Motion Picture Association, Inc., on behalf of Amazon Content Services
23 LLC, Columbia Pictures Industries, Inc., Disney Enterprises, Inc., Paramount
24 Pictures Corp., and Universal City Studios Productions LLLP (“ACE Members”)
25 members of the Alliance for Creativity and Entertainment (“ACE”), a global
26 coalition of leading content creators and on-demand entertainment services
27 committed to supporting the legal marketplace for video content and addressing the
28 challenge of online piracy. The ACE Members, whether themselves or through
 Case 2:20-mc-00312-UA Document 1-1 Filed 11/17/20 Page 2 of 6 Page ID #:4




 1 subsidiaries and affiliates, own the copyrights in the below referenced copyrighted
 2 works.
 3        2.     The ACE Members (via the Motion Picture Association, Inc.) are
 4 requesting issuance of the attached proposed subpoena that would order Cloudflare,
 5 Inc. to disclose the identities, including names, physical addresses, IP addresses,
 6 telephone numbers, e-mail addresses, payment information, account updates and
 7 account histories of the users operating the websites listed in the attached Exhibit A.
 8        3.     The purpose for which this subpoena is sought is to obtain the identities
 9 of the individuals assigned to these websites who have exploited ACE Members’
10 exclusive rights in their copyrighted motion pictures without their authorization.
11 This information will only be used for the purposes of protecting the rights granted
12 to ACE Members, the motion picture copyright owners, under Title II of the Digital
13 Millennium Copyright Act.
14
15        I declare under penalty of perjury under the laws of the United States of
16 America that the foregoing is true and correct to the best of my knowledge,
17 information or belief.
18        Executed at Redondo Beach, California, on November 17, 2020.
19
20
21
                                                               Jan van Voorn
22
23
24
25
26
27
28


                                             -2-
                                 Case 2:20-mc-00312-UA Document 1-1 Filed 11/17/20 Page 3 of 6 Page ID #:5
                                                                        EXHIBIT A

Website              Sample 1 Infringing     Sample 1 Infringing URL                     Sample 2 Infringing Title   Sample 2 Infringing URL
                     Title
0123movie.net        Dolittle                https://ww4.0123movie.net/movie/dolitt      Beautiful Boy               https://ww4.0123movie.net/movie/beautif
                                             le-100331.html                                                          ul-boy-27433.html


0123movies.com       Frozen II               https://www9.0123movies.com/movies-         Beautiful Boy               https://www9.0123movies.com/movies-
                                             frozen-ii-2019-0123movies.html                                          beautiful-boy-2018-0123movies.html


123movies.net        Frozen II               http://123movies.net/watch/zGe0253x-        Beautiful Boy               http://123movies.net/watch/Xvjy6lnd-
                                             frozen-2.html                                                           beautiful-boy-2018.html


123moviesfree.com    Frozen II               http://www13.123moviesfree.com/watch        50 First Dates              http://www13.123moviesfree.com/watch/5
                                             /frozen-ii-2019-online-free-                                            0-first-dates-2004-online-free-
                                             123movies.html                                                          123movies.html
123movies-free.sc    Frozen II               https:// 123movies-free.sc/mov/frozen-ii-   Beautiful Boy               https:// 123movies-free.sc/mov/beautiful-
                                             2019/                                                                   boy-2018/


azm.to               Frozen II               https://azm.to/movie/frozen-ii              Beautiful Boy               https://azm.to/movie/beautiful-boy



cpasmal.info         Dolittle                https://wvw.cpasmal.info/5851-le-           Beautiful Boy               https://wvw.cpasmal.info/1364-my-
                                             voyage-du-dr-dolittle.html                                              beautiful-boy.html


ethor.net            Last Flag Flying        https://ethor.net/dp#/details.php?id=36     10 Cloverfield Lane         https://ethor.net/dp#/details.php?id=4398
                                             9300                                                                    90


eurostreaming.name   Grey’s Anatomy Season   https://eurostreaming.name/grey-s-          The Romanoffs Season 1      https://eurostreaming.name/the-
                     7 Episode 11            anatomy-episodi/                            Episode 1                   romanoffs/
                                  Case 2:20-mc-00312-UA Document 1-1 Filed 11/17/20 Page 4 of 6 Page ID #:6

Website               Sample 1 Infringing     Sample 1 Infringing URL                     Sample 2 Infringing Title   Sample 2 Infringing URL
                      Title
eurostreamingtv.com   Grey’s Anatomy Season   https://ww2.eurostreamingtv.com/greys-      The Romanoffs Season 1      https://ww2.eurostreamingtv.com/the-
                      7 Episode 11            anatomy-links/                              Episode 1                   romanoffs-1/


filmpalast.to         Dolittle                https://filmpalast.to/stream/dolittle-      Frozen II                   https://filmpalast.to/stream/die-eiskonigin-
                                              english                                                                 2


goldesel.to           Dolittle                https://goldesel.to/filme/x264/408600-      Beautiful Boy               https://goldesel.to/filme/1080p/392286-
                                              die-fantastische-reise-des-dr-dolittle-                                 beautiful-boy-2018-german-dl-1080p-
                                              2020-german-ld-bdrip-x264-prd                                           bluray-x264-encounters
hdfilme.cx            Frozen II               https://hdfilme.cx/filme1/die-eiskonigin-   Beautiful Boy               https://hdfilme.cx/filme1/beautiful-boy-
                                              2-13605-stream                                                          12550-stream


hdfull.io             Frozen II               https://hdfull.io/pelicula/frozen-ii        Beautiful Boy               https://hdfull.io/pelicula/beautiful-boy



hd-streams.org        Dolittle                https://hd-streams.org/movies/die-          Frozen II                   https://hd-streams.org/movies/die-
                                              fantastische-reise-des-dr-dolittle-2020                                 eiskonigin-2-2019


knaben.net            Beautiful Boy           https://knaben.net/s/keepgoing.php?url=     Frozen II                   https://knaben.net/s/keepgoing.php?url=/t
                                              /torrent/28186922/Beautiful.Boy.2018.H                                  orrent/36054941/Frozen.II.2019.1080p.Blu
                                              DRip.AC3.X264-CMRG                                                      Ray.x264.AAC5.1
magnetdl.com          Frozen II               https://www.magnetdl.com/file/4495427       Beautiful Boy               https://www.magnetdl.com/file/4062640/b
                                              /frozen-ii-2019.1080p.dsnp-.web-dl.hin-                                 eautiful.boy.2018.2160p.web-
                                              multi.aac.2.0.h264-telly/                                               rip.hdr.ddp5.1.hevc-ddr-ethd/
mejortorrentt.net     Frozen II               http://www.mejortorrentt.net/peli-          Dolittle                    http://www.mejortorrentt.net/peli-
                                              descargar-torrent-21774-Frozen-II.html                                  descargar-torrent-21906-Las-aventuras-del-
                                                                                                                      Doctor-Dolittle.html
movidy.co             Frozen II               https://movidy.co/peliculas/p330457-        Beautiful Boy               https://movidy.co/peliculas/p451915-ver-
                                              ver-frozen-2-online                                                     beautiful-boy-online
                                  Case 2:20-mc-00312-UA Document 1-1 Filed 11/17/20 Page 5 of 6 Page ID #:7

Website               Sample 1 Infringing     Sample 1 Infringing URL                     Sample 2 Infringing Title   Sample 2 Infringing URL
                      Title
pctmix.com            Frozen II               https://pctmix.com/descargar/peliculas-     Dolittle                    https://pctmix.com/descargar/peliculas-
                                              castellano/frozen-ii-2020-/blurayrip-ac3-                               castellano/las-aventuras-del-doctor-dolittle-
                                              5-1/pctnew-org                                                          2020-/blurayrip-ac3-5-1/
pelismart.com         Frozen II               https://pelismart.com/pelicula-frozen-2-    Beautiful Boy               https://pelismart.com/beautiful-boy-
                                              online/                                                                 siempre-seras-mi-hijo/


tekilaz.co            Frozen II               https://tekilaz.co/movies/frozen-ii-a1/     Beautiful Boy               https://tekilaz.co/movies/beautiful-boy-
                                                                                                                      siempre-seras-mi-hijo/


rarbgmirror.com       Frozen II               https://rarbgmirror.com/torrent/8rkf236     Beautiful Boy               https://rarbgmirror.com/torrent/z2toxrd



repelishd.tv          Frozen II               https://repelishd.tv/pelicula/frozen-2-     Beautiful Boy               https://repelishd.tv/pelicula/ver-beautiful-
                                              online-7kxrwa/                                                          boy-online-espanol/


seriesflix.to         Grey’s Anatomy Season   https://seriesflix.to/episodio/anatomia-    How to Get Away with        https://seriesflix.to/episodio/como-
                      7 Episode 11            de-grey-7x11/                               Murder: Season 5 Episode    defender-a-un-asesino-5x11-online-gratis/
                                                                                          11
tirexo.pro            Dolittle                https://www.tirexo.pro/films-               Beautiful Boy               https://www.tirexo.pro/films-
                                              gratuit/533243-le-voyage-du-dr-dolittle-                                gratuit/462729-my-beautiful-boy-WEB-
                                              WEB-DL%201080p-VOSTFR.html                                              DL%201080p-French.html
topstreamfilm.com     Frozen II               https://topstreamfilm.com/die-              Charlie's Angels (2019)     https://topstreamfilm.com/3-engel-fuer-
                                              eiskoenigin-2-stream-6                                                  charlie


torrentdownloads.me   Frozen II               https://www.torrentdownloads.me/torre       Beautiful Boy               https://www.torrentdownloads.me/torrent
                                              nt/1668932748/Frozen-II-2019-MULTI-                                     /1668848969/Beautiful-Boy-2018-1080p-
                                              BDRIP-1080p-X264-AAC-MINION                                             x264-%5BExYu-Subs%5D-mp4
vidcorn.tv            Frozen II               https://vidcorn.tv/pelicula/ver-frozen-2    Beautiful Boy               https://vidcorn.tv/pelicula/ver-beautiful-
                                                                                                                      boy
                                 Case 2:20-mc-00312-UA Document 1-1 Filed 11/17/20 Page 6 of 6 Page ID #:8

Website              Sample 1 Infringing     Sample 1 Infringing URL                   Sample 2 Infringing Title   Sample 2 Infringing URL
                     Title
videospider.stream   Frozen II               https://videospider.stream/personal?key   Beautiful Boy               https://videospider.stream/personal?key=y
                                             =y6X31ZjijQuMHntX&video_id=tt452098                                   6X31ZjijQuMHntX&video_id=tt4520988
                                             8
vumoo.to             Frozen II               http://vumoo.to/movies/frozen-2-2019      Beautiful Boy               http://vumoo.to/movies/beautiful-boy-
                                                                                                                   2018


yesmovies.so         Frozen II               https://www1.yesmovies.so/film/frozen-    Beautiful Boy               https://www1.yesmovies.so/film/beautiful-
                                             ii/watching.html                                                      boy/watching.html


zone-annuaire.top    Frozen II               https://zone-                             Dolittle                    https:// zone-
                                             annuaire.top/?p=film&id=14970-la-reine-                               annuaire.top/?p=film&id=15820-le-voyage-
                                             des-neiges-II                                                         du-dr-dolittle
